Exhibit 10.04

AMENDED AND RESTATED CHANGE-IN-CONTROL

AND RETENTION AGREEMENT

[CEO FORM OF AGREEMENT]

This Amended and Restated Change-in-Control and Retention Agreement (the
“Agreement”) is made and entered into as of
                                        , 2011, by and between VeriSign, Inc., a
Delaware corporation, and                      (the “Executive”).

RECITALS

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes;

WHEREAS, the Company draws upon the knowledge, experience, expertise and advice
of the Executive to manage its business for the benefit of the Company’s
stockholders;

WHEREAS, the Company desires to standardize its executive Change-in-Control
arrangements;

WHEREAS, the Company recognizes that if a Change-in-Control were to occur, the
resulting uncertainty regarding the consequences of such an event could
adversely affect the performance of, and the Company’s ability to attract and
retain, its key employees, including the Executive;

WHEREAS, the Company believes that the existence of this Agreement will serve as
an incentive to Executive to remain in the employ of the Company and to be
focused and motivated to work to maximize the value of the Company for the
benefit of its stockholders, and would enhance the Company’s ability to call on
and rely upon Executive if a Change-in-Control were to occur; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon
Change-in-Control pursuant to the terms of this Agreement.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. PURPOSE

The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of Termination Upon Change-in-Control of
Executive. Subject to the terms of any applicable written employment agreement
between Company and the Executive, either the Executive or Company may terminate
the Executive’s employment at any time for any reason.



--------------------------------------------------------------------------------

2. TERMINATION UPON CHANGE OF CONTROL

In the event of the Executive’s Termination Upon Change-in-Control, the
Executive shall be entitled to the benefits described below in this Section 2.
In addition if during the twenty-four (24) months following a Change-in-Control
Executive dies, or terminates employment due to Disability, then Executive, or
Executive’s estate or designated beneficiary, shall receive the benefits
provided under Section 2.3 below.

 

  2.1 Prior Obligations.

 

  2.1.1 Accrued Salary and Vacation. A lump sum payment of all salary and
accrued vacation earned through the Termination Date.

 

  2.1.2 Accrued Bonus. A lump sum payment of any earned and unpaid bonus from
the prior fiscal year previously awarded by the Company.

 

  2.1.3 Expense Reimbursement. Upon submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses incurred
by the Executive, consistent with past practices, in connection with the
business of the Company prior to the Executive’s Termination Date.

 

  2.1.4 Employee Benefits. Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which the Executive may be entitled to benefits, payable
pursuant to the terms of such plans.

 

  2.2 Cash Severance Benefits. A lump sum equal to the sum of (i) a pro rata
portion of Executive’s target bonus for the fiscal year of the Company in which
the Termination Upon Change-in-Control occurs, (ii) twenty-four (24) months of
Executive’s Base Salary, and (iii) 200% of the Executive’s average target bonus
for the three (3) fiscal years of the Company preceding the fiscal year in which
Termination Upon Change-in-Control occurs or, if Executive was employed by the
Company for fewer than three (3) full fiscal years preceding the fiscal year in
which the Termination Upon Change-in-Control occurs, 200% of the average target
bonus for the number of full fiscal years Executive was employed by the Company
prior to the Change-in-Control or 200% of the target bonus for the fiscal year
in which the Termination Upon Change-in-Control occurs if the Executive was not
eligible to receive a bonus from the Company during any of the prior three
(3) fiscal years. This lump sum amount shall be paid no later than sixty
(60) days after the Termination Date of the Termination Upon Change-in-Control.

 

  2.3

Acceleration of Equity Awards. All then unvested and outstanding Equity Awards
granted to Executive prior to the Change-in-Control shall have their vesting and
exercisability accelerated in full on the Termination Date of the Termination
Upon Change-in-Control; provided, however, that notwithstanding any provision in
this Agreement to the contrary, if the Equity Awards held by the



--------------------------------------------------------------------------------

  Executive are not assumed upon a Change-in-Control, then all such Equity
Awards shall have their vesting and exercisability accelerated in full
immediately prior to the Change-in-Control regardless of whether there is a
Termination Upon Change-in-Control. If the consideration to be received by
stockholders of the Company in connection with the Change-in-Control consists of
substantially all cash, then all such Equity Awards shall have their vesting and
exercisability accelerated in full immediately prior to the Change-in-Control
regardless of whether there is a Termination Upon Change-in-Control. To the
extent the amount payable pursuant to an Equity Award is determined based upon
performance and, at the time of acceleration, the performance period has not
been completed, the amount payable pursuant to the Equity Award shall be
computed by assuming performance at the target level.

 

  2.4 Extended Insurance Benefits.

2.4.1 Benefit Continuation. If the Executive timely elects health insurance
continuation coverage under COBRA, then the Company shall reimburse the COBRA
premiums paid to provide health insurance coverage for Executive and Executive’s
dependents for 18 months, provided that the amount to be reimbursed shall be
based on the Company’s health insurance coverage as in effect for such person
immediately prior to the Termination Upon Change-in-Control. The date of the
“qualifying event” for the Executive and any of Executive’s dependents shall be
the date of the Termination Upon Change-in-Control. Subsequent to expiration of
the 18-month period, the Company shall pay monthly to Executive for six months
an amount equal to the amount of the COBRA premium it was reimbursing as of the
end of the 18-month period.

2.4.2 Coverage Under Another Plan. Notwithstanding the preceding provisions of
this Section 2.4, upon the Executive’s becoming covered as a primary insured
(that is, not as a beneficiary under a spouse’s or partner’s plan) under another
employer’s group health plan during the period provided for herein, the
Executive promptly shall inform the Company and the Company’s obligations under
Section 2.4.1 shall cease.

 

3. FEDERAL EXCISE TAX UNDER SECTION 280G

If (i) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) the Executive
thereby would be subject to any United States federal excise tax due to that
characterization, then Executive’s termination benefits hereunder will be
reduced to an amount so that none of the amounts payable constitute excess
parachute payments if this would result, after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in Executive’s receipt on an after-tax basis of the greatest
amount of termination and other benefits. The determination of any reduction
required pursuant to this section (including the determination as to which
specific payments shall be reduced) shall be made by a neutral party designated
by the Company and such determination shall be conclusive and binding upon the
Company or any related corporation for all purposes.



--------------------------------------------------------------------------------

4. DEFINITIONS

 

  4.1 Capitalized Terms Defined. Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

 

  4.2 “Base Salary” means the base salary of the Executive immediately preceding
the Executive’s Termination Date.

 

  4.3 “Board” means the Company’s Board of Directors.

 

  4.4 “Cause” means:

 

  (a) Executive’s willful and continued failure to substantially perform
Executive’s duties after written notice providing Executive with ninety
(90) days from the date of Executive’s receipt of such notice in which to cure;

 

  (b) conviction of (or plea of guilty or no contest to) Executive for a felony
involving moral turpitude;

 

  (c) Executive’s willful misconduct or gross negligence resulting in material
harm to the Company; or

 

  (d) Executive’s willful violation of the Company’s policies resulting in
material harm to the Company.

 

  4.5 “Change-in-Control” means:

 

  (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company or its subsidiaries, becomes the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly (excluding, for purposes of this Section 4.5, securities acquired
directly from the Company), of securities of the Company representing at least
thirty-five percent (35%) of (A) the then-outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then-outstanding
securities;

 

  (b)

the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting



--------------------------------------------------------------------------------

  securities of the surviving entity), directly or indirectly, at least fifty
(50%) percent of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;

 

  (c) a change in the composition of the Board occurring within a 24-month
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors;

 

  (d) the sale or disposition of all or substantially all of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect); or

 

  (e) stockholder approval of the dissolution or liquidation of the Company.

 

  4.6 “Company” means VeriSign, Inc. and, following a Change-in-Control, any
Successor.

 

  4.7 “Director” means a member of the Board.

 

  4.8 “Disability” shall have the meaning given such term under Section 409A of
the Code.

 

  4.9 “Equity Award” shall mean any option, restricted stock award, restricted
stock unit award, stock appreciation right or other equity award to acquire
shares of the Company’s common stock granted or issued to the Executive.

 

  4.10 “Good Reason” means the occurrence of any of the following conditions,
without Executive’s written consent:

 

  (a) a change in the Executive’s authority, duties or responsibilities that is
inconsistent in any material and adverse respect from the Executive’s authority,
duties and responsibilities immediately preceding the Change-in-Control;

 

  (b) a reduction in Executive’s base salary compared to Executive’s base salary
immediately preceding the Change-in-Control, except for an across-the-board
reduction of not more than ten percent (10%) of base salary applicable to all
senior executives of the Company;

 

  (c) a reduction in Executive’s bonus opportunity of five percent (5%) or more
from Executive’s bonus opportunity immediately preceding the Change-in-Control,
except for an across-the-board reduction applicable to all senior executives of
the Company;

 

  (d) a failure to provide Executive with long-term incentive opportunities that
in the aggregate are at least comparable to the long-term incentives provided to
other senior executives at the Company;



--------------------------------------------------------------------------------

  (e) a reduction of at least 5% in aggregate benefits that Executive is
entitled to receive under all employee benefit plans of the Company following a
Change-in-Control compared to the aggregate benefits Executive was eligible to
receive under all employee benefit plans maintained by the Company immediately
preceding the Change-in-Control; or

 

  (f) a requirement that Executive be based at any office location more than 40
miles from Executive’s primary office location immediately preceding the
Change-in-Control, if such relocation increases Executive’s commute by more than
ten (10) miles from Executive’s principal residence immediately preceding the
Change-in-Control; or

 

  (g) the failure of the Company to obtain the assumption of this Agreement from
any Successor as provided in Section 12.1 of this Agreement.

 

  4.11 “Incumbent Directors” shall mean Directors who either (i) are Directors
as of the date hereof, or (ii) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

 

  4.12 “Successor” means any successor to the Company or assignee of
substantially all of the Company’s business and/or assets whether or not as part
of a Change-in-Control.

 

  4.13 “Termination Date” means the effective date of any termination of
Executive’s employment with the Company or a Successor.

 

  4.14 “Termination Upon Change-in-Control” means (i) during the twenty-four
(24) months following the consummation of a Change-in-Control any termination of
the employment of the Executive by the Company without Cause, or any resignation
by the Executive for Good Reason; or (ii) any termination of the employment of
the Executive by the Company without Cause occurring within six (6) months prior
to the consummation of such Change-in-Control that is requested by a third party
as part of such Change-in-Control. Executive must provide written notice to the
Company within ninety (90) days of the existence of Good Reason and provide the
Company with at least thirty (30) days to cure the circumstances giving rise to
Good Reason. Notwithstanding the preceding sentences of this section and section
4.13, with respect to a termination described in (ii) of this section 4.14,
(1) the effective date of the Change-in-Control shall be deemed the Termination
Date for purposes of this Agreement and (2) with respect to Equity Awards, to
the extent they would have otherwise terminated or been forfeited prior to the
Change-in-Control as a result of the Executive’s termination of employment, they
shall be deemed to have continued in existence until the Change-in-Control (but
without any right to exercise, settlement or additional vesting during the
period of continuation).



--------------------------------------------------------------------------------

5. RELEASE OF CLAIMS

Executive’s receipt of payments and benefits under this Agreement (other than
those provided pursuant to Section 2.1) is conditioned upon the delivery by
Executive of a signed Termination Release Agreement in substantially the form
attached hereto as Exhibit A; provided, however, that the Executive shall not be
required to release any rights the Executive may have to be indemnified by the
Company. Notwithstanding any provisions to the contrary herein, no benefits
shall be payable pursuant to this Agreement until and unless seven days have
elapsed after a signed Termination Release Agreement has been delivered (and
Executive has not revoked the Termination Release Agreement during said seven
day period) and such signed Termination Release Agreement is delivered no later
than the 53rd day following the Termination Date. If a Termination Release
Agreement is not executed and delivered by the 53rd day following the
Termination Date or the Executive revokes such Termination Release Agreement, no
benefits will be paid under this Agreement and the Executive will have no
further rights hereunder.

 

6. EXCLUSIVE REMEDY

The Executive shall be entitled to no other termination, severance or change of
control compensation, benefits, or other payments from the Company as a result
of any Termination Upon a Change-in-Control with respect to which the payments
and/or benefits described in Section 2 have been provided to the Executive,
except as expressly set forth in this Agreement.

 

7. CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS

 

  7.1 No Limitation of Regular Benefit Plans. Except as provided in Section 7.2
below, this Agreement is not intended to and shall not affect, limit or
terminate any plans, programs or arrangements of the Company that are regularly
made available to a significant number of employees or officers of the Company,
including without limitation the Company’s equity incentive plans.

 

  7.2 Noncumulation of Benefits. Executive may not cumulate cash severance
payments, vesting acceleration of any Equity Award or other termination benefits
under this Agreement with those provided under any other written agreement with
the Company and/or other plan or policy of the Company. If the Executive has any
other binding written agreement or other binding arrangement with the Company
that provides that upon a Change-in-Control or termination of employment the
Executive shall receive benefits, then Executive must waive Executive’s rights
to such other benefits to receive benefits under this Agreement.

 

8. PROPRIETARY AND CONFIDENTIAL INFORMATION

Executive’s receipt of the payments and benefits described in this Agreement are
conditioned upon the Executive’s acknowledgment of Executive’s continuing
obligation under, and Executive’s agreement to abide by the terms and conditions
of, the Company’s Confidentiality and/or Proprietary Rights Agreement between
the Executive



--------------------------------------------------------------------------------

and the Company. Accordingly, during the term of this Agreement and following
any Termination Upon Change-in-Control, Executive agrees to continue to abide by
the terms and conditions of the Company’s Confidentiality and/or Proprietary
Rights Agreement between the Executive and the Company.

 

9. NON-SOLICITATION/NON-COMPETITION

For a period of one (1) year following Termination Upon Change-in-Control:
(i) the Executive will not solicit the services or business of any employee or
consultant of the Company to discontinue that person’s or entity’s relationship
with or to the Company without the written consent of the Company; and (ii) the
Executive will not engage (whether as an employee, director, or independent
contractor) in a business in which the Company or any subsidiary of the Company
is engaged immediately prior to the Change-in-Control.

 

10. RESOLUTION OF DISPUTES THROUGH ARBITRATION OR THE COURTS

 

  10.1 Matters Subject to Arbitration or Judicial Enforcement. Any claim,
dispute or controversy arising out of this Agreement, the interpretation,
validity or enforceability of this Agreement or the alleged breach thereof shall
be submitted by the parties to binding arbitration by a sole arbitrator under
the rules of the American Arbitration Association; provided, however, that
(1) the arbitrator shall have no authority to make any ruling or judgment that
would confer any rights with respect to the trade secrets, confidential and
proprietary information or other intellectual property of the Company upon the
Executive or any third party; and (2) this arbitration provision shall not
preclude the Company from seeking legal and equitable relief from any court
having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s intellectual
property or breach of Executive’s obligations under Sections 8 and 9 of this
Agreement. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

 

  10.2 Site of Arbitration. The site of the arbitration proceeding shall be in
Virginia.

 

  10.3 Legal Fees and Expenses. The Company shall reimburse the Executive for
all reasonable legal fees and expenses that Executive incurs in connection with
Executive’s prosecution or defense of any breach of this Agreement unless
Executive does not substantially prevail. Executive shall reimburse the Company
for all reasonable legal fees and expenses that the Company incurs in connection
with the Company’s prosecution or defense of any breach of this Agreement unless
the Company does not substantially prevail.

 

11. NOTICES

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or sent by mail or courier with appropriate evidence of
mailing or delivery to the courier:

 

(i) if to the Company:

 

VeriSign, Inc.

21355 Ridgetop Circle

Dulles, VA 20166

Attention:  General Counsel



--------------------------------------------------------------------------------

and, (ii) if to the Executive, at the address indicated in the Executive’s
personnel file or such other address specified by the Executive in writing to
the Company. Either party may provide the other with notices of change of
address, which shall be effective upon receipt.

 

12. MISCELLANEOUS PROVISIONS

 

  12.1 Heirs and Representatives of the Executive; Successors and Assigns of the
Company. This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company. The Company agrees
that in connection with any Change-in-Control, it will cause any Successor
unconditionally to assume by written instrument delivered to Executive (or
Executive’s beneficiary), all of the obligations of the Company hereunder.

 

  12.2 No Assignment of Rights. The interest of the Executive in this Agreement
or in any distribution to be made under this Agreement may not be assigned,
pledged, alienated, anticipated, or otherwise encumbered (either at law or in
equity) and shall not be subject to attachment, bankruptcy, garnishment, levy,
execution, or other legal or equitable process. Any act in violation of this
Section 12.2 shall be void.

 

  12.3 Amendment; Waiver. Any provision of this Agreement may be modified or
amended in the sole discretion of a majority of the Board; provided however that
any modification or amendment detrimental to Executive shall not be effective if
consummation of a Change-in-Control occurs within one year after the date of
adoption of such modification or amendment. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

  12.4 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied) and expressly supersedes any existing
agreement or understanding providing for any change control, severance,
termination or similar benefits by and between the Executive and the Company.

 

  12.5

Withholding Taxes; Section 409A. All payments made under this Agreement shall be
subject to reduction to reflect all federal, state, local and other taxes
required to be withheld by applicable law. Notwithstanding any provision in



--------------------------------------------------------------------------------

  Section 2 to the contrary, to the extent (i) any payments to which Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Code,
and (ii) Executive is deemed at the time of such termination of employment to be
a “specified” employee under Section 409A of the Code, then such payment shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) with the Company; (ii) the date of Executive’s Disability; or
(iii) the date of Executive’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum.

 

  12.6 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

  12.7 Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Virginia,
without regard to where the Executive has Executive’s residence or principal
office or where Executive performs Executive’s duties hereunder.

 

  12.8 Effective Date; Term of Agreement.

 

  12.8.1 Effective Date. The “Effective Date” of this Agreement is
                    , 2011.

 

  12.8.2

Term of Agreement. This Agreement shall commence on the Effective Date and shall
have an initial term that shall extend until August 24, 2012. Thereafter, this
Agreement shall be extended automatically without further action as of
August 24, 2012 and on each anniversary thereafter, for terms of one year unless
at least ninety (90) days prior to any such date the Board shall notify
Executive in writing of such non-renewal, such notice of non-renewal to be
provided by the Board to the Executive at least ninety (90) days before the end
of the then current term. If the written notice of non-renewal is not provided
by the Board to the Executive before the last ninety (90) days of a term then
the Agreement will not terminate until the end of the immediately subsequent
term. Any termination of this Agreement shall not be effective if consummation
of a Change-in-Control occurs within one year after such requested Agreement
termination date. Notwithstanding the foregoing, following the occurrence of a
Change-in-Control



--------------------------------------------------------------------------------

  this Agreement shall terminate only at such time as all of the parties’
respective obligations under this Agreement have been discharged.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

EXECUTIVE

 

[Executive Signature] VERISIGN, INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION RELEASE AGREEMENT

As required by the Amended and Restated Change-in-Control and Retention
Agreement, dated                     , 20    , between you and VeriSign, Inc., a
Delaware corporation (the “Change-in-Control and Retention Agreement”) to which
this Termination Release Agreement (the “Agreement”) is attached as Exhibit A,
this Agreement sets forth below your waiver and release of claims in favor of
VeriSign, Inc., and its officers, directors, employees, agents, representatives,
subsidiaries, divisions, affiliated companies, successors, and assigns
(collectively, the “Company”) in exchange for the consideration provided for
under the terms of the Change-in-Control and Retention Agreement.

 

1. GENERAL RELEASE AND WAIVER OF CLAIMS.

 

  (a) The payments set forth in the Change-in-Control and Retention Agreement
fully satisfy any and all accrued salary, vacation pay, bonus and commission
pay, stock-based compensation, profit sharing, termination benefits or other
compensation to which you may be entitled by virtue of your employment with the
Company or your termination of employment. You acknowledge that you have no
claims and have not filed any claims against the Company based on your
employment with or the separation of your employment with the Company.

 

  (b) To the fullest extent permitted by law, you hereby release and forever
discharge the Company, its successors, subsidiaries and affiliates, directors,
shareholders, current and former officers, agents and employees (all of whom are
collectively referred to as “Releasees”) from any and all existing claims,
demands, causes of action, damages and liabilities, known or unknown, that you
ever had, now have or may claim to have had arising out of or relating in any
way to your employment or non-employment with the Company through the Effective
Date of this Agreement (as defined in Section 10), including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise. Each of the Releasees is intended to be a
third party beneficiary of this General Release and Waiver of Claims.

 

  (i)

Release of Statutory and Common Law Claims. Such rights include, but are not
limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and



--------------------------------------------------------------------------------

  Retraining Act (WARN) (notification requirements for employers who are
curtailing or closing an operation) and common law; tort; wrongful discharge;
public policy; workers’ compensation retaliation; tortious interference with
contractual relations, misrepresentation, fraud, loss of consortium; slander,
libel, defamation, intentional or negligent infliction of emotional distress;
claims for wages, bonuses, commissions, stock-based compensation or fringe
benefits; vacation pay; sick pay; insurance reimbursement, medical expenses, and
the like.

 

  (ii) Release of Discrimination Claims. You understand that various federal,
state and local laws prohibit age, sex, race, disability, benefits, pension,
health and other forms of discrimination, harassment and retaliation, and that
these laws can be enforced through the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, and
similar state and local agencies and federal and state courts. You understand
that if you believe your treatment by the Company violated any laws, you have
the right to consult with these agencies and to file a charge with them.
Instead, you have decided voluntarily to enter into this Agreement, release the
claims and waive the right to recover any amounts to which you may have been
entitled under such laws, including but not limited to, any claims you may have
based on age or under the Age Discrimination in Employment Act of 1967 (ADEA; 29
U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit Protection Act
(OWBPA) (age); Title VII of the Civil Rights Act of 1964 (race, color, religion,
national origin or sex); the 1991 Civil Rights Act; the Vocational
Rehabilitation Act of 1973 (disability); The Americans with Disabilities Act of
1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay
Act of 1963 (prohibits pay differentials based on sex); the Immigration Reform
and Control Act of 1986; Executive Order 11246 (race, color, religion, sex or
national origin); Executive Order 11141 (age); Vietnam Era Veterans Readjustment
Assistance Act of 1974 (Vietnam era veterans and disabled veterans); and
Virginia state statutes and local laws of similar effect.

 

  (iii) Releasees and you do not intend to release claims which you may not
release as a matter of law (including, but not limited to, indemnification
claims under applicable law). To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth below.



--------------------------------------------------------------------------------

2. Covenant Not to Sue.

 

  (a) To the fullest extent permitted by law, you agree that you will not now or
at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by Section 1 above.

 

  (b) You further agree that you will not pursue, join, participate, encourage,
or directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.

 

  (c) Nothing herein prohibits you from: (1) providing truthful testimony in
response to a subpoena or other compulsory legal process, and/or (2) filing a
charge or complaint with a government agency such as the Equal Employment
Opportunity Commission, the National Labor Relations Board or applicable state
anti-discrimination agency.

 

3. Arbitration of Disputes. Except for claims for injunctive relief arising out
of a breach of the Confidentiality Agreement, you and the Company agree to
submit to mandatory binding arbitration any disputes between you and the Company
arising out of or relating to this Agreement. You agree that the American
Arbitration Association will administer any such arbitration(s) under its
National Rules for the Resolution of Employment Disputes, with administrative
and arbitrator’s fees to be borne by the Company. The arbitrator shall issue a
written arbitration decision stating his or her essential findings and
conclusions upon which the award is based. The parties agree that the
arbitration award shall be enforceable in any court having jurisdiction to
enforce this Agreement. This Agreement does not extend or waive any statutes of
limitations or other provisions of law that specify the time within which a
claim must be brought. Notwithstanding the foregoing, each party retains the
right to seek preliminary injunctive relief in a court of competent jurisdiction
to preserve the status quo or prevent irreparable injury before a matter can be
heard in arbitration.

 

4. Review of Agreement. You may take up to twenty-one (21) days from the date
you receive this Agreement, to consider whether to sign this Agreement. By
signing below, you affirm that you were advised to consult with an attorney
before signing this Agreement and were given ample opportunity to do so. You
understand that this Agreement will not become effective until you return the
original of this Agreement, properly signed by you, to the Company, Attention:
General Counsel, and after expiration of the revocation period without
revocation by you.

 

5. Revocation of Agreement. You acknowledge and understand that you may revoke
this Agreement by sending a written notice of revocation to Attention: General
Counsel, VeriSign,Inc, 21355 Ridgetop Circle, Dulles, VA 20166, any time up to
seven (7) days after you sign it. After the revocation period has passed,
however, you may no longer revoke your Agreement.



--------------------------------------------------------------------------------

6. Entire Agreement. This Agreement and the Change-in-Control and Retention
Agreement are the entire agreement between you and the Company with respect to
the subject matter herein and supersede all prior negotiations and agreements,
whether written or oral, relating to this subject matter. You acknowledge that
neither the Company nor its agents or attorneys, made any promise or
representation, express or implied, written or oral, not contained in this
Agreement to induce you to execute this Agreement. You acknowledge that you have
signed this Agreement voluntarily and without coercion, relying only on such
promises, representations and warranties as are contained in this document and
understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.

 

7. Modification. By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.

 

8. Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of Virginia.

 

9. Savings and Severability Clause. Should any court, arbitrator or government
agency of competent jurisdiction declare or determine any of the provisions of
this Agreement to be illegal, invalid or unenforceable, the remaining parts,
terms or provisions shall not be affected thereby and shall remain legal, valid
and enforceable. Further, if a court, arbitrator or agency concludes that any
claim under Section 1 above may not be released as a matter of law, the General
Release in Section 1 shall otherwise remain effective as to any and all other
claims.

 

10. Effective Date. The effective date of this Agreement shall be the eighth day
following the date this Agreement was signed, without having been revoked within
seven (7) days thereafter, by you.



--------------------------------------------------------------------------------

PLEASE SIGN THIS AGREEMENT NO EARLIER THAN YOUR TERMINATION DATE (AS DEFINED IN
THE CHANGE-IN-CONTROL AND RETENTION AGREEMENT) AND RETURN IT TO THE GENERAL
COUNSEL AT THE COMPANY.

PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.

REVIEWED, UNDERSTOOD AND AGREED:

 

 

 

   Date:  

 

  Executive     

DO NOT SIGN PRIOR TO THE TERMINATION DATE